Title: Mason Locke Weems to John Adams, ca. 27 February 1784
From: Weems, Mason Locke
To: Adams, John


        
          [ca. 27 February 1784]
        
        Tho’ I have not the honour of being personally acquainted with you, I flatter myself this will not be deemed an Intrusion, as it is a measure which necessity and the Advice of My Friends (Messrs. Johnson & Chace) have recommended— the Particulars of my Case Mr Johnson informs me he communicated to you, during your Short stay in London, but as I have not the Vanity to imagine they were of Consequence enough to merit a Place among the infinitely more important matters which engage your attention, I beg leave to Recapitulate them. I am a Native of America and a Student of Divinity, two years ago I came over to compleat my Studies and take

orders— My first application was to the great Lowthe, Bishop of London, who flatly refused because I intended to return to America—a thing unprecedented in the Annals of sacred History— Watson, Bishop of Landoff, gave me a gentler Reception, Condesended to Sympathyze with me On the distressed Situation of our Church, and even gave me to hope that a Letter from his Excellency the Govenor of Maryland (my Native State) would gain me admission into the Sacred Vineyard, his Excellency wrote me a very Polite Letter, which I immediately carried to the Bishop. his Lordship, recieved me very courtiously, but told me that he could do nothing without the permission of the Arch Bishop. To the Arch Bishop I went, & have had three conferrences with him on the Subject, the Result of which is that his Grace tho’ very Willing cannot ordain me— Parliament it seems must take it in hand, A law must be passed to enable him to ordain Young Americans without putting them to the Pain of Swallowing the Oaths of Supremacy & Allegiance— thus Sir you see the Condition I am in, after a loss of time, Money & Patience sufficient to distract a Stoic.
        I was with Mr Chace this morning he thinks it probable that the Bishops in Holland Sweden, or Germany would ordain me without requiring the Oaths of Allegiance. He is of Opinion I cannot take it with safety. I have no decided opinion of my own on the Subject, but I know many Ingenuous People who differ from Mr. Chace.
        If you will be so very Kind as to give me your Opinion on the Subject, and to let me Know by the first Post, or Opportunity whether I can be Ordained on the Continent— I will repo[. . . .] immediately, and consider it as an everlasting [ob]ligation confered on your Excellency’s / Most Obdt Humb Servt
        
          Mason Weems—
        
      